An indictment charging the defendant with using abusive, insulting, or obscene language in the presence or hearing of a woman was preferred by the grand jury at the fall term, 1922, of the circuit court. He was tried and convicted, and upon failure to pay the fine of $100 assessed by the jury was duly sentenced to hard labor for the county. The appeal here is upon the record proper, without a bill of exceptions. No error appearing upon the record, the judgment appealed from is affirmed. Affirmed.